         Case 3:16-cv-02010-WWE Document 71 Filed 11/16/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 STEPHEN M. KENNEDY and ALICIA J.
 CARSON, on behalf of themselves and all                    No. 3:16-cv-2010-WWE
 others similarly situated,

                       Plaintiffs,

                  v.                                        November 16, 2018

 MARK T. ESPER, Secretary of the Army,

                       Defendant.



                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs respectfully submit this notice to inform the Court of a recent decision in this

District that addresses several issues raised in the motions pending here. In Manker v. Spencer,

No. 3:18-cv-372 (CSH) (D. Conn. Nov. 15, 2018), ECF No. 33, Judge Haight granted class

certification to a class of Navy and Marine Corps veterans who, like Plaintiffs, allege arbitrary

discharge-upgrade denials in violation of the Administrative Procedure Act (APA) and the Fifth

Amendment to the U.S. Constitution. The decision in Manker v. Spencer is attached as Exhibit A

to this Notice.

       Judge Haight’s decision in Manker is relevant to whether the proposed Kennedy class

satisfies the requirements of Fed. R. Civ. P. 23. See Manker, slip op. at 7–21. The proposed class

of Army veterans here is defined nearly identically to the class of Navy and Marine Corps veterans

certified in Manker. Compare Pl’s Mem. in Supp. of Class Cert. at 13, ECF No. 51-1 (proposing

the Kennedy class), with Manker, slip op. at 4–5, 21 (certifying the Manker class). Moreover,

plaintiffs here bring substantially similar claims against the Army Secretary that the Manker




                                                1
          Case 3:16-cv-02010-WWE Document 71 Filed 11/16/18 Page 2 of 3



plaintiffs bring against the Navy Secretary—namely, that the relevant military review board

routinely fails to apply the policy set forth in the Hagel Memo, “often without sufficient

explanations to back up its decisions denying an upgrade,” in violation of the APA and Fifth

Amendment. Manker, slip op. at 3.

        Because of the similarities between the cases, the court’s class-certification decision in

Manker provides additional authority in support of Plaintiffs on at least three of the issues pending

here. First, Judge Haight rejected the Navy’s argument that discharge-upgrade decisions are too

“highly individualized” to support commonality under Rule 23(a)(2)—an issue squarely before the

Court in Kennedy. Compare Manker, slip op. at 12–13, with Def.’s Mem. in Opp. to Class Cert.

(Def.’s Mem.) at 19–22, ECF No. 52. In Manker, the court found that the challenge to system-

wide “procedures and standards” and the Naval Discharge Review Board’s “centralized decision-

making process” supported a finding of commonality. Manker, slip op. at 12. 1 Second, Judge

Haight found that Rule 23(b) was satisfied because the proposed injunction “would ensure that

[plaintiffs’] applications are being reviewed under the standard that both Plaintiffs and Defendant

say applies to the NDRB,” even if it would not guarantee an upgrade to any individual member of

the class. Manker slip op. at 20. Third, the court decided that it was appropriate to address class

certification before certain merits-related standing and exhaustion issues. See id. at 5–7. Here, the

Secretary has urged the denial of class certification largely on similar merits grounds, see Def.’s

Mem.at 4–15, and Plaintiffs have argued that the Court should address the antecedent class-

certification questions first. See Pl.’s Mem. in Opp. to Def’s Mot. to Dismiss at 6–8, ECF No. 53.

        Manker v. Spencer accordingly provides additional authority in support of Plaintiffs’

Motion for Class Certification and Opposition to the Secretary’s Motion to Dismiss.


1
 Judge Haight also noted the lower grant rate of the NDRB as compared to that of the Army, Manker, slip op. at 8,
13, but did not suggest that this was dispositive or an especially important factor in his analysis.


                                                       2
             Case 3:16-cv-02010-WWE Document 71 Filed 11/16/18 Page 3 of 3




Dated:       November 16, 2018
             New Haven, Connecticut


                                                      Respectfully submitted,


                                                      By: /s/ Michael J. Wishnie

             Susan J. Kohlmann                        Sam Davis, Law Student Intern *
             Jeremy M. Creelan                        Sam Frizell, Law Student Intern
             Jacob L. Tracer                          Jordan R. Goldberg, Law Student Intern
             Jenner & Block LLP                       Michael J. Wishnie, ct27221
             919 Third Avenue                         Renee Burbank †
             New York, NY 10022-3908                  Veterans Legal Services Clinic
             Tel: (212) 891-1678                      Jerome N. Frank Legal Services Organization
             JCreelan@jenner.com                      Yale Law School
                                                      P.O. Box 209090
                                                      New Haven, CT 06520-9090
                                                      Tel: (203) 432-4800
                                                      michael.wishnie@ylsclinics.org




*
    Motion for law-student appearance forthcoming.
†
    Application for admission in the District of Connecticut pending.


                                                            3
